UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 6604 Dreyfus BASIC Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28(9) Date of reporting period: 8/31/14 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus BASIC Money Market Fund, Inc. SEMIANNUAL REPORT August 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 21 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus BASIC Money Market Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus BASIC Money Market Fund, Inc., covering the six-month period from March 1, 2014 through August 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite a weather-related economic soft patch during the first quarter of 2014, the U.S. economy generally gained ground over the reporting period.This development sparked a degree of volatility among longer term bonds, but short-term rates and yields of money market instruments remained steady, anchored near historical lows by an unchanged federal funds rate. In addition, a degree of uncertainty was removed from the money markets when the Securities and Exchange Commission issued new rules governing some funds, but the immediate impact on the market was muted when regulators delayed implementation for two years. In our view, stronger labor markets, greater manufacturing activity, rebounding housing starts and rising household wealth portend well for the U.S. economy.While some financial assets are likely to benefit from a more robust recovery, the possibility of higher inflation and rising long-term interest rates suggests that selectivity could become a more important determinant of investment success.Therefore, we suggest you talk regularly with your financial advisor to assess the potential impact of these and other macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation September 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of March 1, 2014 through August 31, 2014, as provided by Bernard W. Kiernan, Jr., Portfolio Manager Fund and Market Performance Overview For the six-month period ended August 31, 2014, Dreyfus BASIC Money Market Fund produced an annualized yield of 0.00%. Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.00%. 1 Stocks and long-term bonds rallied in the midst of an accelerating economic recovery over the reporting period. Nonetheless, money market yields remained steady near historical lows, anchored by an unchanged overnight federal funds rate between 0% and 0.25%. The Fund’s Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including U.S. government securities, bank obligations, U.S. dollar-denominated foreign and domestic commercial paper, repurchase agreements, asset-backed securities and U.S. dollar-denominated obligations issued or guaranteed by foreign governments. Normally, the fund invests at least 25% of its total assets in foreign bank obligations. When managing the fund, we closely monitor the outlook for economic growth and inflation, follow overseas developments and consider the posture of the Federal Reserve Board (the “Fed”) in our decisions as to how to structure the fund. Based upon our economic outlook, we actively manage the fund’s average maturity in looking for opportunities that may present themselves in light of possible changes in interest rates. U.S. Economy Rebounded After Soft Patch Despite ample evidence of an accelerating economic recovery and the start of quantitative easing by the Fed in late 2013, market sentiment suffered a setback in the opening months of 2014. Investors worried that economic and political instability in the emerging markets could derail the recovery. Nonetheless, job creation The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) remained robust in March with the addition of 203,000 positions while the unemployment rate remained steady at 6.7%. Manufacturing activity expanded modestly, and the service sector marked its 50th consecutive month of growth. Despite these encouraging statistics, U.S. GDP contracted at a surprising 2.1% annualized rate over the first quarter of the year. Economists attributed the downturn to reduced export activity, slowing inventory accumulation by businesses, and the dampening effects of severe winter weather on corporate spending and housing market activity. Housing starts surged and home sales increased in April, providing evidence that the economic recovery would resume in warmer weather.There were 304,000 new jobs created across a broad range of industries during the month.The unemployment rate fell sharply to 6.3%, but some of the decline was attributed to discouraged job-seekers leaving the workforce. The Fed continued to taper its quantitative easing program at its April policymaking meeting. In May, nonfarm payroll employment rose by 229,000, and the unemployment rate was unchanged at 6.3%. Meanwhile, manufacturing activity accelerated for the fourth consecutive month and personal incomes posted a healthy gain. The U.S. economy continued to show signs of renewed strength in June, when 267,000 jobs were created and the unemployment rate dipped to 6.1%. In addition, data released during the month indicated that manufacturing activity, personal incomes, and home sales continued to grow. Perhaps most notably, inflation began to accelerate as the Consumer Price Index climbed 2.1% compared to one year earlier. It later was estimated that the U.S. economy rebounded at a robust 4.6% annualized rate during the second quarter. July provided further evidence of economic recovery. The unemployment rate ticked slightly higher to 6.2%, but 212,000 new jobs were created during the month. Moreover, new claims for unemployment insurance fell to their lowest level since 2006. The Fed implemented additional reductions in its bond purchasing program at its meetings in June and July, putting the quantitative easing program on track for elimination this fall. August saw further economic improvement when retail sales and new home sales moved sharply higher. In contrast, new job creation fell to 142,000 in August even as the unemployment rate inched lower to 6.1%. Moreover, inflation moderated during the month due to declining fuel prices. 4 Fed Remains Committed to Low Short-Term Rates Despite changes in intermediate- and long-term interest rates over the reporting period, money market yields remained steady near zero percent. In addition, yield differences along the market’s maturity spectrum stayed relatively narrow. Monetary policymakers at the Fed reiterated that they are unlikely to raise short-term interest rates for “a considerable time.” Although regulators recently issued changes to the rules governing prime money market funds, the new regulations will not become effective until mid-2016.Therefore, the industry’s operations and asset flows have so far been relatively unaffected. In this environment, and as we have for some time, we have maintained the fund’s weighted average maturity in a market-neutral position, and we have remained focused on well-established issuers with good quality and liquidity characteristics. September 15, 2014 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate, asset-backed securities holdings and municipal securities holdings (as applicable), while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by the investment adviser), involve credit and liquidity risks and risk of principal loss. 1 Annualized effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.The Dreyfus Corporation has undertaken, if the aggregate direct expenses of the fund, exclusive of taxes, brokerage, interest on borrowings and extraordinary expenses, but including the management fee, exceed .45 of 1% of the value of the fund’s average daily net assets, the fund may deduct from the payment to be made to Dreyfus under the Management Agreement, or Dreyfus will bear, such excess expense. Dreyfus may terminate this agreement upon at least 90 days’ prior notice to investors, but has committed not to do so until at least July 1, 2015. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yield would have been negative. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. If your account balance is less than $50,000, your account may be subject to exchange fees, account closeout fees, and wire and Dreyfus TeleTransfer redemption fees each in the amount of $5.00, as well as a checkwriting fee of $2.00. None of these fees are shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus BASIC Money Market Fund, Inc. from March 1, 2014 to August 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2014 Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2014 Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .17%; multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS August 31, 2014 (Unaudited) Principal Negotiable Bank Certificates of Deposit—38.4% Amount ($) Value ($) Bank of Nova Scotia (Yankee) 0.27%, 9/2/14 10,000,000 a 10,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.25%, 2/17/15 10,000,000 10,000,000 BNP Paribas (Yankee) 0.23%, 10/16/14 8,000,000 8,000,000 Citibank N.A. 0.17%, 9/4/14 10,000,000 10,000,000 Mizuho Bank Ltd/NY (Yankee) 0.20%, 11/4/14 5,000,000 5,000,000 Norinchukin Bank (Yankee) 0.21%, 11/19/14 10,000,000 10,000,000 Skandinaviska Enskilda Banken NY (Yankee) 0.26%, 9/29/14 10,000,000 10,000,000 State Street Bank and Trust Co. 0.20%, 12/15/14 10,000,000 10,000,000 Sumitomo Mitsui Banking Corp. (Yankee) 0.25%, 9/12/14 10,000,000 b 10,000,000 Wells Fargo Bank, NA 0.21%, 12/5/14 8,000,000 8,000,000 Total Negotiable Bank Certificates of Deposit (cost $91,000,000) Commercial Paper—19.0% Barclays U.S. Funding 0.08%, 9/2/14 10,000,000 9,999,978 Credit Agricole NA 0.08%, 9/2/14 10,000,000 9,999,978 Erste Abwicklungsanstalt 0.16%, 10/2/14 10,000,000 9,998,622 Svenska Handelsbanken Inc. 0.20%, 11/17/14 5,000,000 b 4,997,915 Westpac Banking Corp. 0.23%, 10/1/14 10,000,000 a,b 10,000,000 Total Commercial Paper (cost $44,996,493) The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Asset -Backed Commercial Paper—16.0% Amount ($) Value ($) Alpine Securitization Corp. 0.22%, 9/25/14 10,000,000 b 9,998,533 Antalis U.S. Funding Corp. 0.16%, 9/3/14 8,000,000 b 7,999,929 Collateralized Commercial Paper Program Co., LLC 0.30%, 11/24/14 10,000,000 9,993,000 Regency Markets No. 1 LLC 0.14%, 9/15/14 10,000,000 b 9,999,455 Total Asset-Backed Commercial Paper (cost $37,990,917) Time Deposits—12.7% Australia and New Zealand Banking Group Ltd. (Grand Cayman) 0.06%, 9/2/14 10,000,000 10,000,000 Lloyds Bank (London) 0.05%, 9/2/14 10,000,000 10,000,000 Swedbank (Grand Cayman) 0.05%, 9/2/14 10,000,000 10,000,000 Total Time Deposits (cost $30,000,000) U.S. Treasury Notes—1.3% U.S. Treasury Notes 0.12%, 5/31/15 (cost $3,044,917) 3,000,000 Repurchase Agreements—12.3% Barclays Capital, Inc. 0.04%, dated 8/29/14, due 9/2/14 in the amount of $17,000,076 (fully collateralized by $4,399,940 U.S. Treasury Notes, 1.63%-2.13%, due 4/30/19-6/30/21, value $4,437,415 and $18,021,119 U.S. Treasury Strips, due 11/15/14-5/15/44, value $12,902,585) 17,000,000 17,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) Deutsche Bank Securities Inc. 0.05%, dated 8/29/14, due 9/2/14 in the amount of $ 12,000,067 (fully collateralized by $1,348,000 Federal Home Loan Bank, 1.25%-2%, due 6/19/19-4/25/28, value $1,335,773, $8,000,000 Federal Home Loan Mortgage Corp., 0.55%-1.50%, due 2/28/19-3/13/19, value $8,018,071 and $2,878,560 Federal National Mortgage Association, 0.75%, due 11/8/17, value $2,886,195) 12,000,000 12,000,000 Total Repurchase Agreements (cost $29,000,000) Total Investments (cost $236,032,327) % Cash and Receivables (Net) .3 % Net Assets % a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2014, these securities amounted to $52,995,832 or 22.4% of net assets. Portfolio Summary (Unaudited) † Value (%) Value (%) Banking 70.1 Asset-Backed/Special Purpose Entity 3.4 Repurchase Agreements 12.3 U.S. Government 1.3 Asset-Backed/Banking 8.4 Asset-Backed/Multi-Seller Programs 4.2 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES August 31, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including Repurchase Agreements of $29,000,000)—Note 1(b) 236,032,327 236,032,327 Cash 785,844 Interest receivable 65,384 Prepaid expenses 15,699 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 36,285 Accrued expenses 43,372 Net Assets ($) Composition of Net Assets ($): Paid-in capital 236,895,102 Accumulated net realized gain (loss) on investments (75,505 ) Net Assets ($) Shares Outstanding (3 billion shares of $.001 par value Common Stock authorized) 236,895,102 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended August 31, 2014 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 613,448 Shareholder servicing costs—Note 2(b) 166,826 Professional fees 37,851 Custodian fees—Note 2(b) 28,371 Registration fees 15,884 Directors’ fees and expenses—Note 2(c) 14,944 Prospectus and shareholders’ reports 5,986 Miscellaneous 7,878 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (685,736 ) Less—reduction in fees due to earnings credits—Note 2(b) (569 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 3 See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended August 31, 2014 Year Ended (Unaudited) February 28, 2014 Operations ($): Investment Income—Net, representing net increase in net assets resulting from operations 3 14 Dividends to Shareholders from ($): Investment income—net (3 ) ) Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold 30,458,914 66,110,973 Dividends reinvested 3 14 Cost of shares redeemed (47,368,205 ) (115,737,399 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 253,728,885 303,355,297 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended August 31, 2014 Year Ended February 28/29, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .000 a .001 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a a
